On the court’s own motion, appeals from the orders of *770Supreme Court, Tompkins County, dated November 3, 1989 and November 24, 1989, and from the orders of Supreme Court, Broome County, dated September 8, 1989 and January 22, 1990, transferred, without costs, to the Appellate Division, Third Department, each upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for waiver of strict compliance with this court’s Rule of Practice dismissed as academic.